Citation Nr: 0930234	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  01-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased ratings for gastroesophageal reflux 
disease, rated as zero percent disabling prior to February 8, 
2005, and 10 percent disabling since February 8, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
December 1983; from January 1985 to February 1986; from April 
18, 1987 to April 25, 1987; and from December 1990 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
gastroesophageal reflux disease (GERD) and assigned an 
initial noncompensable (zero percent) rating from May 25, 
2000.  In a June 2005 rating decision, the RO increased the 
rating to 10 percent.  However, rather than going back to the 
initial grant of service connection on May 25, 2000, the RO 
assigned an effective date of February 8, 2005, for that 
award.  

In September 2005, the Veteran appeared before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO in St. Petersburg, Florida.  Thereafter, in January 
2006, the Board remanded the case to the RO, via the Appeals 
Management Center (AMC), for additional evidentiary 
development.  Since all requested development has been 
accomplished, the case is once again before the Board for 
appellate review.  

The Board notes that the October 2000 rating decision also 
denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder.  In a March 2009 rating 
decision, however, the RO granted service connection for an 
anxiety disorder and assigned an initial 10 percent 
disability rating, effective July 1999.  Since the Veteran 
did not appeal either the initial rating or the effective 
date assigned for that award, this claim has been fully 
resolved and is no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

FINDING OF FACT

Since the initial grant of service connection the Veteran's 
GERD has been manifested by dysphagia, pyrosis, and 
regurgitation, but has not caused anemia or considerable 
impairment of health.

CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for GERD 
have been met prior to February 8, 2005.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R §§ 4.1-4.14, 4.114, Diagnostic 
Code 7346 (2008).

2.  But the criteria for a disability rating higher than 10 
percent for GERD have not been met at any time since the 
initial grant of service connection.  38 U.S.C.A.         § 
1155 (West Supp. 2005); 38 C.F.R §§ 4.1-4.14, 4.114, 
Diagnostic Code 7346 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  These duties 
must be satisfied before the Board is able to adjudicate the 
Veteran's claim on the merits. 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in July 2001, August 2003, February 2006, 
March 2006, and July 2007.  These letters, collectively, 
informed him of the evidence required to substantiate his 
claim for a higher initial rating for his GERD.  Although 
none of the letters was issued prior to the initial 
adjudication of the claim in October 2000, the RO 
readjudicated the claim in several rating decisions and 
SSOCs, the most recent of which was issued in March 2009.  As 
such, even though notice was not provided prior to the 
initial adjudication of the claim, this timing error has been 
effectively cured.  See Mayfield and Prickett, both supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
The RO and AMC, on remand, obtained all pertinent records 
that he and his representative identified.  The Veteran was 
also afforded four VA compensation examinations to assess the 
severity of his service-connected GERD, the most recent of 
which was performed in October 2008.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  In light of this development, 
the Board is satisfied the RO and AMC have substantially 
complied with the January 2006 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or Court.

II.  Merits of the Claim

The record shows that the Veteran developed GERD as a result 
of non-steroidal anti-inflammatory drugs prescribed for his 
service-connected left knee disability.  As a result, service 
connection was granted for GERD as secondary to his service-
connected left knee disability.  38 C.F.R. § 3.310 (2008).  
The RO initially assigned a noncompensable rating from May 
25, 2000, until of February 7, 2005, before assigning a 10 
percent rating from February 8, 2005.  Therefore, the Board 
must determine whether a compensable rating is warranted for 
the period prior to February 8, 2005, and whether a rating 
higher than 10 percent is warranted since February 8, 2005.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's GERD has been rated by analogy to hiatal hernia 
under Diagnostic Code (DC) 7346.  See 38 C.F.R. § 4.27 
(2008).  Under DC 7346, a 10 percent rating is assignable for 
a hiatal hernia "with two or more of the symptoms for the 30 
percent evaluation of less severity."  The next higher 
rating of 30 percent is assignable for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  And 
lastly a 60 percent rating is assignable for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, DC 7346.

Applying these criteria to the facts of this case, the Board 
finds that the evidence supports a 10 percent rating for the 
Veteran's GERD for the entire period prior to February 8, 
2005, but that there is no basis to assign a disability 
rating higher than 10 percent at any time since the initial 
grant of service connection.  For the period prior to 
February 8, 2005, the Board notes that the Veteran's GERD was 
manifested by pyrosis and regurgitation.  For example, an 
August 2000 VA examination report notes the Veteran's 
complaints of epigastric burning (pyrosis) and regurgitation.  
He made similar complaints when seen at Orman Memorial 
Hospital in May 2000, when he reported epigastric pain 
(pyrosis) and reflux (regurgitation).  Since the Veteran 
clearly had two of the symptoms for the 30 percent rating 
prior to February 8, 2005, the Board finds that a 10 percent 
rating is warranted for his GERD for the entire period since 
the initial grant of service connection until February 8, 
2005.  

The Board also finds, however, that a disability rating 
higher than 10 percent is not warranted for the Veteran's 
GERD at any time since the initial grant of service 
connection (so both prior to and since February 8, 2005).  In 
reaching this decision, the Board has reviewed VA examination 
reports dated in August 2000, February 2005, August 2006, and 
October 2008, as well as both VA and private treatment 
records.  The Board notes that some of these records describe 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal pain, all of which 
are included in the criteria for a 30 percent disability 
rating.  38 C.F.R. § 4.114, DC 7346.  However, none of these 
records indicates that the Veteran's GERD has considerably 
impaired his health, thereby precluding the assignment of a 
30 percent rating.  Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met).

The following evidence fails to establish considerable 
impairment in the Veteran's overall health: (i) the August 
2000 VA examination report which notes that the Veteran was 
well developed and well nourished; (ii) the May 2000 report 
from Orman Memorial Hospital which also notes that he 
appeared well developed and well nourished; (iii) the August 
2006 VA examination report which notes that his overall 
general health was good; and (iv) the October 2008 VA 
examination report which also notes that he was in good 
health and that CBC showed no evidence of malnutrition.  In 
light of these findings, there is simply no evidence that the 
Veteran's GERD has resulted in considerable impairment of 
health.  Since this element is required for a 30 percent 
rating, there is simply no basis to assign a disability 
rating higher than 10 percent at any time since the initial 
grant of service connection.  See 38 C.F.R. § 4.114, DC 7346; 
see also Melson, supra.

It is worth mentioning that the Veteran has more recently 
reported several symptoms listed in the criteria for a 60 
percent rating - namely pain, vomiting, melena, hematemesis, 
and weight loss (although weight loss has not been 
objectively established).  Nevertheless, there is still no 
evidence of anemia or severe impairment of health, as 
required for a 60 percent rating under DC 7346.  See Melson, 
supra.  Indeed, the May 2000 report from Orman Memorial 
Hospital, the August 2006 VA examination report, and the 
October 2008 VA examination report specifically note that 
anemia was not present.  And since considerable impairment of 
health has not been shown at any time since the initial grant 
of service connection, it goes without saying that severe 
impairment of health - an independent criteria for a 60 
percent rating - has not been objectively shown.

For these reasons and bases, the Board finds that evidence 
supports an initial 10 percent rating for the Veteran's GERD 
for the entire period prior to February 8, 2005.  However, 
the preponderance of the evidence is against an initial 
rating higher than 10 percent since the initial grant of 
service connection.  And as the preponderance of the evidence 
is against this aspect of his claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Accordingly, the appeal is granted to this 
extent only.  

III.  Consideration of an Extraschedular Evaluation

The Board also finds that the schedular rating of 10 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, there is no evidence that the Veteran's GERD has 
caused marked interference with employment or has required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the record shows that the Veteran has been able to 
work 40 hours a week - 24 hours as an emergency room nurse 
and 16 hours teaching at a nearby nursing school - with no 
significant interference at either job.  Moreover, the 
evaluation and treatment of his GERD has been on an 
outpatient basis, not as an inpatient.  So the circumstances 
of this case do not warrant an extra-schedular referral.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).
ORDER

An initial 10 percent rating for gastroesophageal reflux 
disease is granted prior to February 8, 2005, but a 
disability rating higher than 10 percent is denied for the 
entire period since the initial grant of service connection.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


